DETAILED ACTION

This office action is in response to the remarks and amendments filed on 2/28/22.  Claims 1-8, 10-12, 14, and 21-23 are pending.  Claims 1-8, 10-12, 14, and 21-23 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2017/0295945 to Stickler.
Claim 1.  A mattress assembly system comprising: a mattress thermal management system comprising: a mattress support having a top surface for supporting a mattress and an opposing bottom surface (Stickler discloses the use of a mattress foundation in at least the abstract; alternatively Fig. 3 #102 can be considered to be “a mattress support”); and an airflow spacer positioned above the top surface of the mattress support (Stickler, Fig. 3, airflow spacer is seen at #148), the airflow spacer (i) comprising a three-dimensional mesh fabric (Stickler teaches in paragraph [0044] that airflow spacer #148 is comprised of “diffusing fabric 148 .



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-6, 10-12, 14 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0141233 to Crawford et al. (“Crawford”).
Claim 1.  A mattress assembly system (Crawford, Fig. 8) comprising: a mattress thermal management system comprising: a mattress support having a top surface for supporting a mattress (Crawford, Fig. 8, #2; in view of Applicant’s disclosure paragraph [0020] a mattress support is understood to be anything that supports a mattress) and an opposing bottom surface (Crawford, Fig. 8, #2 has a top and a bottom surface); and an airflow spacer (Crawford, Fig. 8, #7) positioned above the top surface of the mattress support, the airflow spacer (i) comprising a three-dimensional mesh fabric (see Crawford paragraph [0098] which discloses “a non-woven mat layer 7 that is air permeable and promotes greatly increased air flow, as well as heat dissipation”; Applicant does not provide any special definition for a “three-dimensional mesh fabric”; the non-woven mat layer disclosed by Crawford is considered to be a three-dimensional mesh fabric; alternatively, if Crawford’s non-woven mat layer is considered to be a porous material rather than a “three-dimensional mesh fabric”, Examiner notes that Applicant discusses three dimensional fabric and art recognized equivalents in paragraph [0043]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the non-woven mat layer of Crawford with a three-dimensional mesh fabric layer since doing so would have simply been the use of an art recognized equivalent material) (ii) having a thickness of at least 1 mm (Crawford, paragraph [0098] teaches that layers #2 and 6 are 5 cm thick, but does not teach the thickness of layer #7; as can be seen in Crawford Fig. 8, layer #7 is on the order of 1-2 cm thick as compared to layers 6 and 2; therefore it would have 
Claim 2.  The mattress assembly system of claim 1, wherein the airflow spacer has a thickness of at least 5 mm (Crawford, paragraph [0098] teaches that layers #2 and 6 are 5 cm thick, but does not teach the thickness of layer #7; as can be seen in Crawford Fig. 8, layer #7 is on the order of 1-2 cm thick as compared to layers 6 and 2; therefore it would have been obvious for one of ordinary skill to construct the layer #7 of Crawford with a thickness of approximately 1-2 cm, which reads on Applicant claim of at least 5 mm)
Claim 3.  The mattress assembly system of claim 1, wherein the airflow spacer is a separate structure from the mattress support (the spacer #7 of Crawford, Fig. 8 is not disclosed to be a separate structure from the mattress support #2, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to make layer #7 separable in order to simplify transportation and storage of the apparatus, or to allow for layers to be replaced if damaged or degraded over time, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art;  In re Dulberg,
Claim 4.  The mattress assembly system of claim 1, wherein the airflow spacer is an integral component of the mattress support (Crawford’s layer #7 appears to be integrally attached to supporting layer #2; moreover, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the airflow spacer layer #7 of Crawford attached to and integral with supporting layer #2 since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art;  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
Claim 5.  The mattress assembly system of claim 1, further comprising: a mattress support cover adapted to cover at least the top surface of the mattress support (Examiner takes Official Notice that mattress covers are well known in the art of beds and it would have been obvious to provide a mattress cover over mattress support layer #2 in Crawford Fig. 8 in order to prevent soiling of the mattress support layer #2); wherein the airflow spacer is an integral component of the mattress support cover (Crawford is silent as to an integrally attached cover and spacer layer; however, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the mattress of Crawford attached to and integral with a mattress cover since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art;  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
Claim 6.  The mattress thermal management system 
Claim 10.  The mattress assembly of claim 9, wherein the airflow spacer is a separate structure from the mattress and the mattress support (the spacer #7 of Crawford, Fig. 8 is not disclosed to be a separate structure from the mattress #’s 5 and 6, or from the mattress support #2, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to make layer #7 separable in order to simplify transportation and storage of the apparatus, or to allow for layers to be replaced if damaged or degraded over time, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art;  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); see MPEP §2144.04(V)(C)).
Claim 11.  The mattress assembly of claim 9, wherein the airflow spacer is an integral component of the mattress support (Crawford’s layer #7 appears to be integrally attached to supporting layer #2; moreover, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the airflow spacer layer #7 of Crawford attached to and integral with supporting layer #2 since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art;  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
Claim 12.  The mattress assembly of claim 9, wherein the airflow spacer is an integral component of the mattress (Crawford’s layer #7 appears to be integrally attached to supporting layer #2; moreover, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the airflow spacer layer #7 of Crawford attached to and integral with mattress layers #’ 5 and 6 since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art;  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
Claim 14.  The mattress assembly system of claim 5, wherein the mattress is positioned above the mattress support cover (Examiner takes Official Notice that mattress covers are well known in the art of beds and it would have been obvious to provide a mattress cover over 
Claim 22.  The mattress assembly of claim 1, wherein the airflow spacer is a separate structure from the mattress (the spacer #7 of Crawford, Fig. 8 is not disclosed to be a separate structure from the mattress support #2, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to make layer #7 separable in order to simplify transportation and storage of the apparatus, or to allow for layers to be replaced if damaged or degraded over time, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art;  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); see MPEP §2144.04(V)(C)).
Claim 23.  The mattress assembly system of claim 1, further comprising: a mattress support cover adapted to cover at least the top surface of the mattress support (Examiner takes Official Notice that mattress covers are well known in the art of beds and it would have been obvious to provide a mattress cover over mattress support layer #2 in Crawford Fig. 8 in order to prevent soiling of the mattress support layer #2); wherein: the airflow spacer is an integral component of the mattress support cover (Crawford is silent as to an integrally attached cover and spacer layer; however, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the mattress of Crawford attached to and integral with a mattress cover since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art;  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)); the mattress is positioned above the mattress support cover(Examiner takes Official Notice that mattress covers are well known in the art of beds and it would have been obvious to provide a mattress cover over mattress support layer #2 in Crawford Fig. 8 in order to prevent soiling of the mattress support layer #2; a mattress cover around layer #2 would inherently be located In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); see MPEP §2144.04(V)(C)).
Claims 7-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0141233 to Crawford et al. (“Crawford”), in view of US Patent Application Publication 2008/0289108 to Menkedick et al. (“Menkedick”).
Claim 7.  The mattress assembly system of claim 1, wherein the mattress support is an adjustable bed comprising at least one moveable mattress support (Crawford does not teach an adjustable or articulating bed, presumably because this is not the focus of his invention, and such beds are well known in the prior art, such as taught by Menkedick Fig. 5; Crawford paragraphs [0084] discusses use of his apparatus with hospital beds; Menkedick teaches a hospital bed; therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the spacer mat of Crawford with the moveable hospital bed of Menkedick since doing so would have simply been combining known prior art elements according to known methods to yield predictable results).
Claim 8.  The mattress assembly system of claim 7, further comprising: an electromechanical system adapted to control the at least one moveable mattress support (Menkedick, Fig. 5, #48e teaches an electromechanical actuator).
Claim 21.  The mattress assembly of claim 1, wherein: the mattress support is an adjustable bed comprising at least one moveable mattress support (Crawford does not teach an .
Claims 5, 10, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0141233 to Crawford et al. (“Crawford”), in view of US Patent 5,819,349 to Schwartz.
Claim 5.  The mattress assembly system of claim 1, further comprising: a mattress support cover adapted to cover at least the top surface of the mattress support (while mattress covers are well known in the art of mattresses, Crawford does not teach a cover on the supporting mattress foundation; Schwartz teaches an apparatus with multiple layers in Fig. 2, in which any of the upper layers could be considered to be a mattress and any of the lower layers could be considered to be a mattress support; Schwartz further teaches in column 9, lines 1-2 to encase any or all of these elements, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a case around a mattress support for the motivation described by Schwartz in Column 8, lines 60-65, that being to prevent friction that would degrade the apparatus); wherein the airflow spacer is an integral component of the mattress support cover (Crawford is silent as to an integrally attached cover and spacer layer; however, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the mattress of Crawford attached to In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
Claim 10.  The mattress assembly of claim 9, wherein the airflow spacer is a separate structure from the mattress and the mattress support (the spacer #7 of Crawford, Fig. 8 is not disclosed to be a separate structure from the mattress #’s 5 and 6, or from the mattress support #2, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to make layer #7 separable in order to simplify transportation and storage of the apparatus, or to allow for layers to be replaced if damaged or degraded over time, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art;  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); see MPEP §2144.04(V)(C); furthermore, Schwartz teaches an apparatus with multiple layers that are rearrangeable, and therefore all separate; additionally Schwartz teaches column 5, lines 7-9 that providing separated layers enhances air flow between layers; therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Crawford with separate layers in order to allow for layers to be rearranged, and to improve airflow, and because doing so would have simply been applying a known technique to a known apparatus to yield predictable and obvious results).
Claim 14.  The mattress assembly system of claim 5, wherein the mattress is positioned above the mattress support cover (Schwartz
Claim 23.  The mattress assembly system of claim 1, further comprising: a mattress support cover adapted to cover at least the top surface of the mattress support (while mattress covers are well known in the art of mattresses, Crawford does not teach a cover on the supporting mattress foundation; Schwartz teaches an apparatus with multiple layers in Fig. 2, in which any of the upper layers could be considered to be a mattress and any of the lower layers could be considered to be a mattress support; Schwartz further teaches in column 9, lines 1-2 to encase any or all of these elements, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a case around a mattress support for the motivation described by Schwartz in Column 8, lines 60-65, that being to prevent friction that would degrade the apparatus); wherein: the airflow spacer is an integral component of the mattress support cover (Crawford is silent as to an integrally attached cover and spacer layer; however, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the mattress of Crawford attached to and integral with a mattress cover since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art;  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)); the mattress is positioned above the mattress support cover (Schwartz teaches an apparatus with multiple layers that are all separate and rearrangeable, see at least column 4, lines 7-12; Schwartz further teaches in column 9, lines 1-2 to encase any or all of these elements; therefore Schwartz teaches covers on any component of a mattress system, and it would have been obvious to provide a cover on a mattress support, which is therefore located beneath a mattress and above the mattress support, for the motivation given by Schwartz column 9, lines 59-67, that being to prevent friction that would degrade the apparatus); and the airflow spacer is a separate structure from the mattress and the mattress support (the spacer #7 of Crawford, Fig. 8 is not disclosed to be a separate structure from the mattress #’s 5 and 6, or from the mattress support #2, however it would have been obvious to one having ordinary skill in the art at the time the In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); see MPEP §2144.04(V)(C); furthermore, Schwartz teaches an apparatus with multiple layers that are rearrangeable, and therefore all separate; additionally Schwartz teaches column 5, lines 7-9 that providing separated layers enhances air flow between layers; therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Crawford with separate layers in order to allow for layers to be rearranged, and to improve airflow, and because doing so would have simply been applying a known technique to a known apparatus to yield predictable and obvious results).


Response to Applicant's remarks and amendments

With respect to rejections under 35 USC §103, Applicant argues beginning on page 6 of remarks that the rejection with respect to Crawford is improper because the rejection comprises “piecemeal components as asserted by the action,” and further argues that “the non-woven mat layer 7 in Crawford is a component of the mattress element, and not a component of a different, 
Applicant further argues on page 7 of remarks that Crawford teaches a surface-infused gel layer 5 on top of the non-woven mat layer 7 and therefore it is not possible for air to pass through the non-woven mat layer 7 as the gel would “essentially act as a seal preventing airflow.”  While the gel layer may reduce some airflow, it does not take away from the inherent ability of the non-woven mat to allow air to pass through the non-woven mat.  Crawford explicitly teaches this capability in paragraph [0098], specifically “a non-woven mat layer 7 that is air permeable and promotes greatly increased air flow, as well as heat dissipation”; also see Crawford, Fig. 1.  Applicant argues that because of the gel layer disclosed by Crawford, “air would not be able to flow through the mat 7 from layer 2 into layers 5/6.”  Examiner respectfully disagrees with Applicant’s interpretation and conclusion.  The mat layer 7 of Crawford is explicitly disclosed to promote greatly increased air flow.  The mat layer 7 of Crawford is inherently capable of “permit[ting] airflow through and between opposing top and bottom surfaces of the airflow spacer,” as is recited in Applicant’s claim 1.  Whether or not air is capable of passing through the gel layer of Crawford is irrelevant as Applicant does not recite limitations directed toward air passing through a layer that is on top of Applicant’s airflow spacer.  Applicant actually recites “an airflow spacer … (iv) being adapted to permit airflow through and between opposing top and bottom surfaces of the airflow spacer.”  The mat layer of Crawford is capable of permitting airflow through and between the top and bottom surfaces of the mat layer; that 
Applicant argues with respect to claim 10 that Crawford’s layers are all integral and there is no motivation to make them separate components.  Examiner respectfully disagrees as making structures of an apparatus separable which were previously integral is generally considered to be within the skill of one of ordinary skill in the art; see MPEP §2144.04(V).  Additionally, see new rejections above based on Crawford in view of Schwartz.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.